Case 1:20-cv-01263-UNA Document 1-8 Filed 09/21/20 Page 1 of 63 PageID #: 159




                               EXHIBIT H
                 Case 1:20-cv-01263-UNA Document  1-8 No.
                                           U.S. Patent Filed 09/21/20 Page 2 of 63 PageID #: 160
                                                          7,895,305


       Claim 1

A Web-based               Ruckus systems, for example the Ruckus ZoneDirector (including the ZoneDirector 1200, 3000, and
management engine for     5000) and/or ZoneDirector in conjunction with Ruckus access points, provide a Web-based
a network entity,         management engine for a network entity (e.g., a ZoneDirector device and/or a Ruckus access
comprising:               point). The ZoneDirector utilizes a web-based management engine.




                         Source: ZoneDirector 10.2 User Guide, p. 17.


                                                                                                                        1
                 Case 1:20-cv-01263-UNA Document  1-8 No.
                                           U.S. Patent Filed 09/21/20 Page 3 of 63 PageID #: 161
                                                          7,895,305


       Claim 1

A Web-based               As another example, the excerpt below show systems with the ZoneDirector 5000 providing a
management engine for     Web-based management engine for a network entity.
a network entity,
comprising:




                         Source: http://www.ruckussecurity.com/ZoneDirector-5000.asp


                                                                                                                      2
                 Case 1:20-cv-01263-UNA Document  1-8 No.
                                           U.S. Patent Filed 09/21/20 Page 4 of 63 PageID #: 162
                                                          7,895,305


       Claim 1

A Web-based               Below is an example of the ZoneDirector web-based interface.
management engine for
a network entity,
comprising:




                                                                                                   3
                 Case 1:20-cv-01263-UNA Document  1-8 No.
                                           U.S. Patent Filed 09/21/20 Page 5 of 63 PageID #: 163
                                                          7,895,305


       Claim 1

A Web-based               Below is yet another example of the ZoneDirector web-based interface.
management engine for
a network entity,
comprising:




                          Source: ZoneDirector 10.2 User Guide, p. 17.




                                                                                                   4
                  Case 1:20-cv-01263-UNA Document  1-8 No.
                                            U.S. Patent Filed 09/21/20 Page 6 of 63 PageID #: 164
                                                           7,895,305


        Claim 1

an intelligent agent that   The Ruckus systems utilize an intelligent agent that is used to obtain information about at least one
obtains information         operational parameter of the network entity and/or modify its behavior. For example, the
about at least one          ZoneDirector includes an internal SNMP agent, which is an intelligent agent.
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;

                            Source: ZoneDirector 10.2 User Guide, p. 294.




                                                                                                                               5
                  Case 1:20-cv-01263-UNA Document  1-8 No.
                                            U.S. Patent Filed 09/21/20 Page 7 of 63 PageID #: 165
                                                           7,895,305


        Claim 1

an intelligent agent that    Additionally, or alternatively, Ruckus’s ZoneDirector-managed network entities, including Ruckus
obtains information          wireless Access Points are configured to be managed using the ZoneDirector.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ZoneDirector 10.2 User Guide, p. 17.


                                                                                                                                6
                  Case 1:20-cv-01263-UNA Document  1-8 No.
                                            U.S. Patent Filed 09/21/20 Page 8 of 63 PageID #: 166
                                                           7,895,305


        Claim 1

an intelligent agent that    The ZoneDirector-managed network entities are configured to communicate using SNMP. Thus, the
obtains information          entities include an SNMP agent, which is an intelligent agent.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ZoneDirector 10.2 User Guide, p. 295.


                                                                                                                         7
                  Case 1:20-cv-01263-UNA Document  1-8 No.
                                            U.S. Patent Filed 09/21/20 Page 9 of 63 PageID #: 167
                                                           7,895,305


        Claim 1

an intelligent agent that   Network entities that are configured to be managed by SmartZone include the following examples:
obtains information                                 Ruckus C110       http://www.ruckussecurity.com/ZoneFlex-C110.asp
                                                    Ruckus E510       http://www.ruckussecurity.com/ZoneFlex-E510.asp
about at least one                                  Ruckus H320       http://www.ruckussecurity.com/ZoneFlex-H320.asp
                                                    Ruckus H510       http://www.ruckussecurity.com/ZoneFlex-H510.asp
operational parameter of                            Ruckus R310       http://www.ruckussecurity.com/ZoneFlex-R310.asp
                                                    Ruckus R320       http://www.ruckussecurity.com/ZoneFlex-R310.asp
the network entity                                  Ruckus R510       http://www.ruckussecurity.com/ZoneFlex-R310.asp
                                                    Ruckus R550       http://www.ruckussecurity.com/ZoneFlex-R310.asp
and/or modifies the                                 Ruckus R610       http://www.ruckussecurity.com/ZoneFlex-R310.asp
behavior of the network                             Ruckus R650
                                                    Ruckus R710
                                                                      http://www.ruckussecurity.com/ZoneFlex-R310.asp
                                                                      http://www.ruckussecurity.com/ZoneFlex-R750.asp
entity, the intelligent                             Ruckus R720
                                                    Ruckus R730
                                                                      http://www.ruckussecurity.com/ZoneFlex-R750.asp
                                                                      http://www.ruckussecurity.com/ZoneFlex-R750.asp
agent interacting with                              Ruckus R750       http://www.ruckussecurity.com/ZoneFlex-R750.asp
                                                                      https://www.ruckussecurity.com/ZoneFlex-
the network entity in                                                 R850.asp?utm_term=ruckus%20r850&utm_campaign=R
                                                                      uckus+Wireless+*168&utm_source=adwords&utm_med
accordance with a                                                     ium=ppc&hsa_tgt=kwd-
                                                                      919016351974&hsa_grp=102377129279&hsa_src=g&hs
predetermined data                                                    a_net=adwords&hsa_mt=e&hsa_ver=3&hsa_ad=444199
                                                                      499007&hsa_acc=9041622380&hsa_kw=ruckus%20r850
structure;                                                            &hsa_cam=36080881&gclid=CjwKCAjwmMX4BRAAEiwA-
                                                                      zM4JhzKNxwNJuGSoqdXIpOxEN0R61iwzIbAItA6mqD4iNe
                                                    Ruckus R850       EePnhc3gQChoC5EYQAvD_BwE
                                                    Ruckus T310       http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                    Ruckus T610       http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                    Ruckus T610S      http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                    Ruckus T710       http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                    Ruckus T750       http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                    Ruckus ZoneFlex   http://www.ruckussecurity.com/datasheets/799-629-ds-
                                                    7781              ruckus-7781-cm.pdf
                                                    Ruckus ZoneFlex
                                                    H500              http://www.ruckussecurity.com/ZoneFlex-H500.asp
                                                    Ruckus ZoneFlex
                                                    R300              https://www.ruckussecurity.com/ZoneFlex-R300.asp
                                                    Ruckus ZoneFlex
                                                    R500              http://www.ruckussecurity.com/ZoneFlex-R500.asp
                                                    Ruckus ZoneFlex
                                                    R600              http://www.ruckussecurity.com/ZoneFlex-R600.asp
                                                                      http://www.ruckussecurity.com/ZoneFlex-
                                                                      R700.asp?utm_term=zoneflex%20r700&utm_campaign=
                                                                      Ruckus+Wireless+*168&utm_source=adwords&utm_me
                                                                      dium=ppc&hsa_tgt=kwd-
                                                                      64161560800&hsa_grp=11096537101&hsa_src=g&hsa_
                                                                      net=adwords&hsa_mt=e&hsa_ver=3&hsa_ad=39171980
                                                                      101&hsa_acc=9041622380&hsa_kw=zoneflex%20r700&
                                                                      hsa_cam=36080881&gclid=CjwKCAjwmMX4BRAAEiwA-
                                                    Ruckus ZoneFlex   zM4JvP1WQgWYfiDxpw-DIJaL3uKMf-
                                                    R700              ifirz71qepcWRgXOon7CLXL9EGxoCstgQAvD_BwE
                                                    Ruckus ZoneFlex   http://www.ruckussecurity.com/datasheets/ds-zoneflex-
                                                    T300              t300-series.pdf



                                                                                                                              8
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 10 of 63 PageID #: 168
                                                             7,895,305


        Claim 1

an intelligent agent that    The intelligent agent is used to obtain information about at least one operational parameter of the
obtains information          network entity and modify its behavior. For example, the SNMP agent uses the SNMP protocol for
about at least one           monitoring and management of the network entity (e.g., Ruckus’s ZoneDirector controllers and
operational parameter of     access points). In an SNMP based management system, an SNMP agent is present on a managed
the network entity           network entity to convey device data within the system. Further, the intelligent agent interacts
and/or modifies the          with the network entity in accordance with a predetermined data structure, such data structured
behavior of the network      according to the management information base (“MIB”) specifications of the SNMP protocol (i.e.,
entity, the intelligent      “MIBs”).
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ZoneDirector 10.2 User Guide, p. 17.


                                                                                                                               9
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 11 of 63 PageID #: 169
                                                             7,895,305


        Claim 1

an intelligent agent that   Below shows examples of the Ruckus system obtaining information from and/or modifying the
obtains information         behavior of a network entity.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            ZoneDirector User Guide, p. 294




                                                                                                                        10
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 12 of 63 PageID #: 170
                                                             7,895,305


        Claim 1

an intelligent agent that   The excerpt below shows another example of the intelligent agent obtaining information about at
obtains information         least one operational parameter of the network entity (e.g., to display on the web interface) and
about at least one          modifying the behavior of the network entity (e.g., by enabling/disabling an SNMP trap or
operational parameter of    configuring other SNMP settings).
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ZoneDirector 10.2 SNMP Reference Guide, p. 13.




                                                                                                                            11
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 13 of 63 PageID #: 171
                                                             7,895,305


        Claim 1

an intelligent agent that   The intelligent agent interacts with the network entity in accordance with a predetermined data
obtains information         structure (e.g., a MIB data structure).
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ZoneDirector 10.2 SNMP Reference Guide, p. 15.




                                                                                                                              12
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 14 of 63 PageID #: 172
                                                             7,895,305


        Claim 1

an intelligent agent that    Below is a further example of the intelligent agent interacting with the network entity in
obtains information          accordance with a MIB data structure.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ZoneDirector 10.2 SNMP Reference Guide, p. 17.

                                                                                                                          13
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 15 of 63 PageID #: 173
                                                             7,895,305


        Claim 1

a data store storing data    The Ruckus system utilizes a data store (e.g., memory) storing data relating to a procedure for
relating to a procedure      managing the at least one operational parameter of the network (for example, data stored in the
for managing the at least    form of MIBs).
one operational
parameter of the
network entity;




                            Source: ZoneDirector 10.2 SNMP Reference Guide, p. 65.

                                                                                                                               14
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 16 of 63 PageID #: 174
                                                             7,895,305


        Claim 1

a data store storing data    The ZoneDirector utilizes a data store (e.g., memory) storing data relating to a procedure for
relating to a procedure      managing the at least one operational parameter of the network (for example, in the form of
for managing the at least    MIBs). As an example, the except below shows MIBs stored in the data store.
one operational
parameter of the
network entity;




                            Source: ZoneDirector 10.2 SNMP Reference Guide, p. 66.

                                                                                                                              15
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 17 of 63 PageID #: 175
                                                             7,895,305


        Claim 1

a Web server that           The Ruckus system utilizes a web server (e.g. a server hosting the software used for the web
provides an interactive     interface) that provides an interactive environment (e.g. the web interface presented to a user
environment to manage       through a web browser) to manage the at least one operational parameter of the network entity
the at least one            (e.g., enabling/disabling an SNMP trap or configuring other SNMP-related settings). For example,
operational parameter of    the excerpt below shows that the Ruckus ZoneDirector controllers include a web server.
the network entity, and




                           Source: ZoneDirector 10.2 SNMP Reference Guide, p. 21.

                                                                                                                           16
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 18 of 63 PageID #: 176
                                                             7,895,305


        Claim 1

a Web server that           As an example, the Web server provides the interactive environment shown below to manage the
provides an interactive     at least one operational parameter of the network entity.
environment to manage
the at least one
operational parameter of
the network entity, and




                                                                                                                       17
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 19 of 63 PageID #: 177
                                                             7,895,305


        Claim 1

a Web server that           The excerpt below shows yet another example interactive environment to manage the at least one
provides an interactive     operational parameter of the network entity.
environment to manage
the at least one
operational parameter of
the network entity, and




                            Source: ZoneDirector 10.2 User Guide, p. 17.




                                                                                                                        18
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 20 of 63 PageID #: 178
                                                             7,895,305


        Claim 1

a Web server that           The Web-server, via the web interface, provides an interactive environment (e.g., input boxes,
provides an interactive     check boxes, buttons, drop-down menus, etc.) to manage at least one operational parameter (e.g.,
environment to manage       SNMP-related settings, such as enabling SNMP traps, configuring SNMP settings, and enabling
the at least one            SNMP notifications, as shown in the excerpts below) of the network entity.
operational parameter of
the network entity, and




                             Source: ZoneDirector 10.2 SNMP Reference Guide, p. 13.




                             Source: ZoneDirector 10.2 SNMP Reference Guide, p. 295
                             .
                                                                                                                          19
                   Case 1:20-cv-01263-UNA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 21 of 63 PageID #: 179
                                                              7,895,305


         Claim 1

an interface that            The Ruckus systems utilize an interface that communicates values of the at least one operation
communicates values of       parameter between the Web server (e.g., the server hosting the web interface) and the intelligent
the at least one             agent (e.g., the SNMP agent) with a predetermined data structure (e.g. data structures utilized in
operational parameter        an SNMP management system such as MIBs).
between the Web server
and the intelligent agent
in accordance with the
predetermined data
structure,




                            Source: ZoneDirector 10.2 User Guide, p. 17.


                                                                                                                              20
                   Case 1:20-cv-01263-UNA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 22 of 63 PageID #: 180
                                                              7,895,305


         Claim 1

an interface that            The Ruckus systems utilize an interface (e.g. an interface coupling the web server to the intelligent
communicates values of       agent) that communicates values of the at least one operation parameter (e.g., value related to
the at least one             SNMP MIBS such as SNMP enablement, SNMP trap enable, other SNMP settings, etc.) between the
operational parameter        Web server (e.g., the server hosting the web interface) and the intelligent agent (e.g., the SNMP
between the Web server       agent) with a predetermined data structure (e.g. data structures utilized in an SNMP management
and the intelligent agent    system such as MIBs).
in accordance with the
predetermined data
structure,




                             Source: ZoneDirector 10.2 SNMP Reference Guide, p. 13.




                                                                                                                                21
                   Case 1:20-cv-01263-UNA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 23 of 63 PageID #: 181
                                                              7,895,305


         Claim 1

an interface that            The Ruckus systems utilize a predetermined data structure (e.g., MIB structure) for communicating
communicates values of       values of at least one operational parameter between the Web server and the intelligent agent.
the at least one
operational parameter
between the Web server
and the intelligent agent
in accordance with the
predetermined data
structure,




                             Source: ZoneDirector 10.2 SNMP Reference Guide, p. 15.

                                                                                                                            22
                   Case 1:20-cv-01263-UNA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 24 of 63 PageID #: 182
                                                              7,895,305


         Claim 1

an interface that            Below is a further example of the intelligent agent interacting with the network entity in
communicates values of       accordance with a MIB data structure.
the at least one
operational parameter
between the Web server
and the intelligent agent
in accordance with the
predetermined data
structure,




                                Source: ZoneDirector 10.2 SNMP Reference Guide, p. 17.


                                                                                                                          23
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 25 of 63 PageID #: 183
                                                             7,895,305


        Claim 1

wherein the Web server      The Ruckus systems utilize a web server (e.g. the server that host the web interface) which
provides the interactive    provides the interactive environment using web pages (e.g. the user interface is presented via a
environment using the       web browser using web pages) generated by a web page generator.
Web pages generated by
a Web page generator,
the Web page generator
that generates a set of
linked Web pages in
response to a request to
carry out a procedure,
wherein each Web page
of the set of linked Web
pages being based upon
the data stored in the
data store and
corresponding to at least
one step in the
procedure to manage the
at least one operational
parameter of the
network entity,



                               Source: ZoneDirector 10.2 User Guide, p. 17.




                                                                                                                               24
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 26 of 63 PageID #: 184
                                                             7,895,305


        Claim 1

wherein the Web server      The web page generator generates a set of linked webpages (e.g. the web pages to be sent to a
provides the interactive    user’s browser) in response to a request to carry out a procedure (e.g. a user’s request to obtain
environment using the       data or manage/configure a device). Each web page of the set of linked web pages is based upon
Web pages generated by      data stored in the data store (e.g. menu’s and configuration data displayed in the interface for a
a Web page generator,       particular device will be based on device data stored in a data store such as an MIB) and
the Web page generator      corresponds to at least one step in the procedure to manage the at least one operation parameter
that generates a set of     of the network entity (e.g. the webpage is tied to management or configuration functions).
linked Web pages in
response to a request to
carry out a procedure,
wherein each Web page
of the set of linked Web
pages being based upon
the data stored in the
data store and
corresponding to at least
one step in the
procedure to manage the
at least one operational
parameter of the
network entity,




                            Source: ZoneDirector 10.2 User Guide, p. 17.


                                                                                                                             25
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 27 of 63 PageID #: 185
                                                             7,895,305


        Claim 1

wherein the interface       The interface uses the stored data (e.g. data in a MIB) relating to a procedure for managing the at least one operation
uses the stored data        parameter of the network entity (e.g. configuring or initiating an SNMP based command) to generate a determination
                            result indicating whether information retrieved using a form provided on the set of linked web pages conforms to a
relating to a procedure     rule relating to the procedure to manage the at least one operation parameter or the network entity. For example,
for managing the at least   when the information does not conform to a rule, the web interface may display an error message or generate an error
one operational             routine.
parameter of the
network entity to
generate a
determination result
indicating whether
information retrieved
using a form provided on
the set of linked Web
pages conforms to a rule
relating to the procedure
to manage the at least
one operational
parameter of the
network entity, and




                            Source: ZoneDirector 10.2 User Guide, p. 275.

                                                                                                                                                26
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 28 of 63 PageID #: 186
                                                             7,895,305


        Claim 1

wherein the interface        As discussed, the Ruckus systems utilize MIBs, such as the ZoneDirector System MIB of enabling a
uses the stored data         ZoneDirector DHCP server.
relating to a procedure
for managing the at least
one operational
parameter of the
network entity to
generate a
determination result
indicating whether
information retrieved
using a form provided on
the set of linked Web
pages conforms to a rule
relating to the procedure
to manage the at least
one operational
parameter of the
network entity, and




                            Source: ZoneDirector 10.2 SNMP Reference Guide, p. 66.

                                                                                                                            27
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 29 of 63 PageID #: 187
                                                             7,895,305


        Claim 1

wherein the interface       The excerpt below shows another example of rules relating to a procedure to manage the at least
uses the stored data        one operational parameter of the network entity. The excerpt further shows the interface using the
relating to a procedure     stored data to generate a determination result.
for managing the at least
one operational
parameter of the
network entity to
generate a
determination result
indicating whether
information retrieved
using a form provided on
the set of linked Web
pages conforms to a rule
relating to the procedure
to manage the at least
one operational
parameter of the
network entity, and




                            Source: ZoneDirector 10.2 User Guide, p. 68.


                                                                                                                           28
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 30 of 63 PageID #: 188
                                                             7,895,305


        Claim 1

wherein the interface        As another example when the information does not conform to a rule, an error may be triggered.
uses the stored data
relating to a procedure
for managing the at least
one operational
parameter of the
network entity to
generate a
determination result
indicating whether
information retrieved
using a form provided on
the set of linked Web
pages conforms to a rule
relating to the procedure
to manage the at least
one operational
parameter of the
network entity, and




                            Source: ZoneDirector 10.2 SNMP Reference Guide, p. 47.

                                                                                                                          29
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 31 of 63 PageID #: 189
                                                             7,895,305


        Claim 1

wherein the interface       The interface communicates values (e.g., values associated with enabling/disabling an SNMP trap
communicates values to      or configuring alarm, email address, or other SNMP-related settings) to the intelligent agent (e.g.,
the intelligent agent       the SNMP agent) based on the information retrieved from the form (e.g., information input via the
based on the                web interface) in response to the determination result indicating conformance (e.g. after
information retrieved       confirming that any user input conforms to any rules, the data inputted will be communicated to
from the form in            an SNMP agent on the device for further processing). If the information has been entered correctly
response to the             (i.e. “in conformance”), an error message may not appear, allowing communication of the values.
determination result
indicating conformance.




                            Source: ZoneDirector 10.2 User Guide, p. 17.


                                                                                                                              30
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 32 of 63 PageID #: 190
                                                             7,895,305


        Claim 1

wherein the interface       Below is another example of communicating values to the intelligent agent based on information
communicates values to      retrieved from the form in response to the determination result indicating conformance (e.g., no
the intelligent agent       error message appearing and/or “OK” button enabled).
based on the
information retrieved
from the form in
response to the
determination result
indicating conformance.




                            Source: ZoneDirector 10.2 User Guide, p. 17.


                                                                                                                           31
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 33 of 63 PageID #: 191
                                                             7,895,305


        Claim 8

A Web-based                 Ruckus systems, for example the Ruckus ZoneDirector (including the ZoneDirector 1200, 3000, and
management system           5000) and/or ZoneDirector in conjunction with Ruckus access points, provide a Web-based
comprising a Web-based      management engine for a network entity (e.g., a ZoneDirector device and/or a Ruckus access
management engine           point). The ZoneDirector utilizes a web-based management engine.
comprising:




                           Source: ZoneDirector 10.2 User Guide, p. 17.


                                                                                                                         32
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 34 of 63 PageID #: 192
                                                             7,895,305


        Claim 8

A Web-based                 As another example, the excerpt below show systems with the ZoneDirector 5000 providing a
management system           Web-based management engine for a network entity.
comprising a Web-based
management engine
comprising:




                           Source: http://www.ruckussecurity.com/ZoneDirector-5000.asp


                                                                                                                        33
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 35 of 63 PageID #: 193
                                                             7,895,305


        Claim 8

A Web-based                 Below is an example of the ZoneDirector web-based interface.
management system
comprising a Web-based
management engine
comprising:




                                                                                                      34
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 36 of 63 PageID #: 194
                                                             7,895,305


        Claim 8

A Web-based                 Below is yet another example of the ZoneDirector web-based interface.
management system
comprising a Web-based
management engine
comprising:




                            Source: ZoneDirector 10.2 User Guide, p. 17.




                                                                                                      35
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 37 of 63 PageID #: 195
                                                             7,895,305


        Claim 8

an intelligent agent that   The Ruckus systems utilize an intelligent agent that is used to obtain information about at least one
obtains information         operational parameter of the network entity and/or modify its behavior. For example, the
about at least one          ZoneDirector includes an internal SNMP agent, which is an intelligent agent.
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;

                            Source: ZoneDirector 10.2 User Guide, p. 294.




                                                                                                                              36
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 38 of 63 PageID #: 196
                                                             7,895,305


        Claim 8

an intelligent agent that    Additionally, or alternatively, Ruckus’s ZoneDirector-managed network entities, including Ruckus
obtains information          wireless Access Points are configured to be managed using the ZoneDirector.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ZoneDirector 10.2 User Guide, p. 17.


                                                                                                                                37
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 39 of 63 PageID #: 197
                                                             7,895,305


        Claim 8

an intelligent agent that    The ZoneDirector-managed network entities are configured to communicate using SNMP. Thus, the
obtains information          entities include an SNMP agent, which is an intelligent agent.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ZoneDirector 10.2 User Guide, p. 295.


                                                                                                                        38
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 40 of 63 PageID #: 198
                                                             7,895,305


        Claim 8

an intelligent agent that   Network entities that are configured to be managed by SmartZone include the following examples:
obtains information                                 Ruckus C110       http://www.ruckussecurity.com/ZoneFlex-C110.asp
                                                    Ruckus E510       http://www.ruckussecurity.com/ZoneFlex-E510.asp
about at least one                                  Ruckus H320       http://www.ruckussecurity.com/ZoneFlex-H320.asp
                                                    Ruckus H510       http://www.ruckussecurity.com/ZoneFlex-H510.asp
operational parameter of                            Ruckus R310       http://www.ruckussecurity.com/ZoneFlex-R310.asp
                                                    Ruckus R320       http://www.ruckussecurity.com/ZoneFlex-R310.asp
the network entity                                  Ruckus R510       http://www.ruckussecurity.com/ZoneFlex-R310.asp
                                                    Ruckus R550       http://www.ruckussecurity.com/ZoneFlex-R310.asp
and/or modifies the                                 Ruckus R610       http://www.ruckussecurity.com/ZoneFlex-R310.asp
behavior of the network                             Ruckus R650
                                                    Ruckus R710
                                                                      http://www.ruckussecurity.com/ZoneFlex-R310.asp
                                                                      http://www.ruckussecurity.com/ZoneFlex-R750.asp
entity, the intelligent                             Ruckus R720
                                                    Ruckus R730
                                                                      http://www.ruckussecurity.com/ZoneFlex-R750.asp
                                                                      http://www.ruckussecurity.com/ZoneFlex-R750.asp
agent interacting with                              Ruckus R750       http://www.ruckussecurity.com/ZoneFlex-R750.asp
                                                                      https://www.ruckussecurity.com/ZoneFlex-
the network entity in                                                 R850.asp?utm_term=ruckus%20r850&utm_campaign=R
                                                                      uckus+Wireless+*168&utm_source=adwords&utm_med
accordance with a                                                     ium=ppc&hsa_tgt=kwd-
                                                                      919016351974&hsa_grp=102377129279&hsa_src=g&hs
predetermined data                                                    a_net=adwords&hsa_mt=e&hsa_ver=3&hsa_ad=444199
                                                                      499007&hsa_acc=9041622380&hsa_kw=ruckus%20r850
structure;                                                            &hsa_cam=36080881&gclid=CjwKCAjwmMX4BRAAEiwA-
                                                                      zM4JhzKNxwNJuGSoqdXIpOxEN0R61iwzIbAItA6mqD4iNe
                                                    Ruckus R850       EePnhc3gQChoC5EYQAvD_BwE
                                                    Ruckus T310       http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                    Ruckus T610       http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                    Ruckus T610S      http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                    Ruckus T710       http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                    Ruckus T750       http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                    Ruckus ZoneFlex   http://www.ruckussecurity.com/datasheets/799-629-ds-
                                                    7781              ruckus-7781-cm.pdf
                                                    Ruckus ZoneFlex
                                                    H500              http://www.ruckussecurity.com/ZoneFlex-H500.asp
                                                    Ruckus ZoneFlex
                                                    R300              https://www.ruckussecurity.com/ZoneFlex-R300.asp
                                                    Ruckus ZoneFlex
                                                    R500              http://www.ruckussecurity.com/ZoneFlex-R500.asp
                                                    Ruckus ZoneFlex
                                                    R600              http://www.ruckussecurity.com/ZoneFlex-R600.asp
                                                                      http://www.ruckussecurity.com/ZoneFlex-
                                                                      R700.asp?utm_term=zoneflex%20r700&utm_campaign=
                                                                      Ruckus+Wireless+*168&utm_source=adwords&utm_me
                                                                      dium=ppc&hsa_tgt=kwd-
                                                                      64161560800&hsa_grp=11096537101&hsa_src=g&hsa_
                                                                      net=adwords&hsa_mt=e&hsa_ver=3&hsa_ad=39171980
                                                                      101&hsa_acc=9041622380&hsa_kw=zoneflex%20r700&
                                                                      hsa_cam=36080881&gclid=CjwKCAjwmMX4BRAAEiwA-
                                                    Ruckus ZoneFlex   zM4JvP1WQgWYfiDxpw-DIJaL3uKMf-
                                                    R700              ifirz71qepcWRgXOon7CLXL9EGxoCstgQAvD_BwE
                                                    Ruckus ZoneFlex   http://www.ruckussecurity.com/datasheets/ds-zoneflex-
                                                    T300              t300-series.pdf



                                                                                                                              39
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 41 of 63 PageID #: 199
                                                             7,895,305


        Claim 8

an intelligent agent that    The intelligent agent is used to obtain information about at least one operational parameter of the
obtains information          network entity and modify its behavior. For example, the SNMP agent uses the SNMP protocol for
about at least one           monitoring and management of the network entity (e.g., Ruckus’s ZoneDirector controllers and
operational parameter of     access points). In an SNMP based management system, an SNMP agent is present on a managed
the network entity           network entity to convey device data within the system. Further, the intelligent agent interacts
and/or modifies the          with the network entity in accordance with a predetermined data structure, such data structured
behavior of the network      according to the management information base (“MIB”) specifications of the SNMP protocol (i.e.,
entity, the intelligent      “MIBs”).
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ZoneDirector 10.2 User Guide, p. 17.


                                                                                                                              40
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 42 of 63 PageID #: 200
                                                             7,895,305


        Claim 8

an intelligent agent that   Below shows examples of the Ruckus system obtaining information from and/or modifying the
obtains information         behavior of a network entity.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            ZoneDirector User Guide, p. 294




                                                                                                                        41
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 43 of 63 PageID #: 201
                                                             7,895,305


        Claim 8

an intelligent agent that   The excerpt below shows another example of the intelligent agent obtaining information about at
obtains information         least one operational parameter of the network entity (e.g., to display on the web interface) and
about at least one          modifying the behavior of the network entity (e.g., by enabling/disabling an SNMP trap or
operational parameter of    configuring other SNMP settings).
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ZoneDirector 10.2 SNMP Reference Guide, p. 13.




                                                                                                                            42
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 44 of 63 PageID #: 202
                                                             7,895,305


        Claim 8

an intelligent agent that   The intelligent agent interacts with the network entity in accordance with a predetermined data
obtains information         structure (e.g., a MIB data structure).
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ZoneDirector 10.2 SNMP Reference Guide, p. 15.




                                                                                                                              43
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 45 of 63 PageID #: 203
                                                             7,895,305


        Claim 8

an intelligent agent that    Below is a further example of the intelligent agent interacting with the network entity in
obtains information          accordance with a MIB data structure.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ZoneDirector 10.2 SNMP Reference Guide, p. 17.

                                                                                                                          44
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 46 of 63 PageID #: 204
                                                             7,895,305


        Claim 8

a data store storing data    The Ruckus system utilizes a data store (e.g., memory) storing data relating to a procedure for
relating to a procedure      managing the at least one operational parameter of the network (for example, data stored in the
for managing the at least    form of MIBs).
one operational
parameter of the
network entity;




                            Source: ZoneDirector 10.2 SNMP Reference Guide, p. 65.

                                                                                                                               45
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 47 of 63 PageID #: 205
                                                             7,895,305


        Claim 8

a data store storing data    The ZoneDirector utilizes a data store (e.g., memory) storing data relating to a procedure for
relating to a procedure      managing the at least one operational parameter of the network (for example, in the form of
for managing the at least    MIBs). As an example, the except below shows MIBs stored in the data store.
one operational
parameter of the
network entity;




                            Source: ZoneDirector 10.2 SNMP Reference Guide, p. 66.

                                                                                                                              46
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 48 of 63 PageID #: 206
                                                             7,895,305


        Claim 8

a Web server that           The Ruckus system utilizes a web server (e.g. a server hosting the software used for the web
provides an interactive     interface) that provides an interactive environment (e.g. the web interface presented to a user
environment to manage       through a web browser) to manage the at least one operational parameter of the network entity
the at least one            (e.g., enabling/disabling an SNMP trap or configuring other SNMP-related settings). For example,
operational parameter of    the excerpt below shows that the Ruckus ZoneDirector controllers include a web server.
the network entity, and




                           Source: ZoneDirector 10.2 SNMP Reference Guide, p. 21.

                                                                                                                           47
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 49 of 63 PageID #: 207
                                                             7,895,305


        Claim 8

a Web server that           As an example, the Web server provides the interactive environment shown below to manage the
provides an interactive     at least one operational parameter of the network entity.
environment to manage
the at least one
operational parameter of
the network entity, and




                                                                                                                       48
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 50 of 63 PageID #: 208
                                                             7,895,305


        Claim 8

a Web server that           The excerpt below shows yet another example interactive environment to manage the at least one
provides an interactive     operational parameter of the network entity.
environment to manage
the at least one
operational parameter of
the network entity, and




                            Source: ZoneDirector 10.2 User Guide, p. 17.




                                                                                                                        49
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 51 of 63 PageID #: 209
                                                             7,895,305


        Claim 8

a Web server that           The Web-server, via the web interface, provides an interactive environment (e.g., input boxes,
provides an interactive     check boxes, buttons, drop-down menus, etc.) to manage at least one operational parameter (e.g.,
environment to manage       SNMP-related settings, such as enabling SNMP traps, configuring SNMP settings, and enabling
the at least one            SNMP notifications, as shown in the excerpts below) of the network entity.
operational parameter of
the network entity, and




                             Source: ZoneDirector 10.2 SNMP Reference Guide, p. 13.




                             Source: ZoneDirector 10.2 SNMP Reference Guide, p. 295
                             .
                                                                                                                          50
                   Case 1:20-cv-01263-UNA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 52 of 63 PageID #: 210
                                                              7,895,305


         Claim 8

an interface that            The Ruckus systems utilize an interface that communicates values of the at least one operation
communicates values of       parameter between the Web server (e.g., the server hosting the web interface) and the intelligent
the at least one             agent (e.g., the SNMP agent) with a predetermined data structure (e.g. data structures utilized in
operational parameter        an SNMP management system such as MIBs).
between the Web server
and the intelligent agent
in accordance with the
predetermined data
structure,




                            Source: ZoneDirector 10.2 User Guide, p. 17.


                                                                                                                              51
                   Case 1:20-cv-01263-UNA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 53 of 63 PageID #: 211
                                                              7,895,305


         Claim 8

an interface that            The Ruckus systems utilize an interface (e.g. an interface coupling the web server to the intelligent
communicates values of       agent) that communicates values of the at least one operation parameter (e.g., value related to
the at least one             SNMP MIBS such as SNMP enablement, SNMP trap enable, other SNMP settings, etc.) between the
operational parameter        Web server (e.g., the server hosting the web interface) and the intelligent agent (e.g., the SNMP
between the Web server       agent) with a predetermined data structure (e.g. data structures utilized in an SNMP management
and the intelligent agent    system such as MIBs).
in accordance with the
predetermined data
structure,




                             Source: ZoneDirector 10.2 SNMP Reference Guide, p. 13.




                                                                                                                                52
                   Case 1:20-cv-01263-UNA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 54 of 63 PageID #: 212
                                                              7,895,305


         Claim 8

an interface that            The Ruckus systems utilize a predetermined data structure (e.g., MIB structure) for communicating
communicates values of       values of at least one operational parameter between the Web server and the intelligent agent.
the at least one
operational parameter
between the Web server
and the intelligent agent
in accordance with the
predetermined data
structure,




                             Source: ZoneDirector 10.2 SNMP Reference Guide, p. 15.

                                                                                                                            53
                   Case 1:20-cv-01263-UNA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 55 of 63 PageID #: 213
                                                              7,895,305


         Claim 8

an interface that            Below is a further example of the intelligent agent interacting with the network entity in
communicates values of       accordance with a MIB data structure.
the at least one
operational parameter
between the Web server
and the intelligent agent
in accordance with the
predetermined data
structure,




                                Source: ZoneDirector 10.2 SNMP Reference Guide, p. 17.


                                                                                                                          54
                   Case 1:20-cv-01263-UNA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 56 of 63 PageID #: 214
                                                              7,895,305


         Claim 8

wherein the Web server       The Ruckus systems utilize a web server (e.g. the server that host the web interface) which
provides the interactive     provides the interactive environment using web pages (e.g. the user interface is presented via a
environment using the        web browser using web pages) generated by a web page generator.
Web pages generated by
a Web page generator,
the Web page generator
generating a set of linked
Web pages in response
to a request to carry out
a procedure, wherein
each Web page of the set
of linked Web pages
being based upon the
data stored in the data
store and corresponding
to at least one step in
the procedure to manage
the at least one
operational parameter of
the network entity, and




                                Source: ZoneDirector 10.2 User Guide, p. 17.




                                                                                                                                55
                   Case 1:20-cv-01263-UNA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 57 of 63 PageID #: 215
                                                              7,895,305


         Claim 8

wherein the Web server       The web page generator generates a set of linked webpages (e.g. the web pages to be sent to a
provides the interactive     user’s browser) in response to a request to carry out a procedure (e.g. a user’s request to obtain
environment using the        data or manage/configure a device). Each web page of the set of linked web pages is based upon
Web pages generated by       data stored in the data store (e.g. menu’s and configuration data displayed in the interface for a
a Web page generator,        particular device will be based on device data stored in a data store such as an MIB) and
the Web page generator       corresponds to at least one step in the procedure to manage the at least one operation parameter
generating a set of linked   of the network entity (e.g. the webpage is tied to management or configuration functions).
Web pages in response
to a request to carry out
a procedure, wherein
each Web page of the set
of linked Web pages
being based upon the
data stored in the data
store and corresponding
to at least one step in
the procedure to manage
the at least one
operational parameter of
the network entity, and




                             Source: ZoneDirector 10.2 User Guide, p. 17.


                                                                                                                              56
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 58 of 63 PageID #: 216
                                                             7,895,305


        Claim 8

wherein the interface       The interface uses the stored data (e.g. data in a MIB) relating to the procedure for managing the at least one
uses the stored data        operation parameter of the network entity (e.g. configuring or initiating an SNMP based command) to generate a
                            determination result indicating whether values to be communicated to the intelligent agent to the Web server
relating to the procedure   conform to a rule relating to the procedure for managing the at least one operation parameter or the network entity.
for managing the at least   For example, when the information does not conform to a rule, the web interface may display an error message or
one operational             generate an error routine.
parameter of the
network entity to
generate a
determination result
indicating whether
values to be
communicated to the
intelligent agent from
the Web server conform
to a rule relating to the
procedure for managing
the at least one
operational parameter of
the network entity, and




                            Source: ZoneDirector 10.2 User Guide, p. 275.

                                                                                                                                               57
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 59 of 63 PageID #: 217
                                                             7,895,305


        Claim 8

wherein the interface        As discussed, the Ruckus systems utilize MIBs, such as the ZoneDirector System MIB of enabling a
uses the stored data         ZoneDirector DHCP server.
relating to the procedure
for managing the at least
one operational
parameter of the
network entity to
generate a
determination result
indicating whether
values to be
communicated to the
intelligent agent from
the Web server conform
to a rule relating to the
procedure for managing
the at least one
operational parameter of
the network entity, and




                            Source: ZoneDirector 10.2 SNMP Reference Guide, p. 66.

                                                                                                                            58
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 60 of 63 PageID #: 218
                                                             7,895,305


        Claim 8

wherein the interface       The excerpt below shows another example of rules relating to a procedure for managing the at
uses the stored data        least one operational parameter of the network entity. The excerpt further shows the interface
relating to the procedure   using the stored data to generate a determination result.
for managing the at least
one operational
parameter of the
network entity to
generate a
determination result
indicating whether
values to be
communicated to the
intelligent agent from
the Web server conform
to a rule relating to the
procedure for managing
the at least one
operational parameter of
the network entity, and




                            Source: ZoneDirector 10.2 User Guide, p. 68.


                                                                                                                             59
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 61 of 63 PageID #: 219
                                                             7,895,305


        Claim 8

wherein the interface        As another example when the information does not conform to a rule, an error may be triggered.
uses the stored data
relating to the procedure
for managing the at least
one operational
parameter of the
network entity to
generate a
determination result
indicating whether
values to be
communicated to the
intelligent agent from
the Web server conform
to a rule relating to the
procedure for managing
the at least one
operational parameter of
the network entity, and




                            Source: ZoneDirector 10.2 SNMP Reference Guide, p. 47.

                                                                                                                          60
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 62 of 63 PageID #: 220
                                                             7,895,305


        Claim 8

wherein the interface       The interface communicates values (e.g., values associated with enabling/disabling an SNMP trap
communicates values         or configuring alarm, email address, or other SNMP-related settings) from the Web server to the
from the Web server to      intelligent agent (e.g., the SNMP agent) indicating conformance (e.g. after confirming that any user
the intelligent agent in    input conforms to any rules, the data inputted will be communicated to an SNMP agent on the
response to the             device for further processing). If the information has been entered correctly (i.e. “in
determination result        conformance”), an error message may not appear, allowing communication of the values.
indicating conformance.




                            Source: ZoneDirector 10.2 User Guide, p. 17.


                                                                                                                             61
                  Case 1:20-cv-01263-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 63 of 63 PageID #: 221
                                                             7,895,305


        Claim 8

wherein the interface       Below is another example of communicating values form the Web server to the intelligent agent in
communicates values         response to the determination result indicating conformance (e.g., no error message appearing
from the Web server to      and/or “OK” button enabled).
the intelligent agent in
response to the
determination result
indicating conformance.




                            Source: ZoneDirector 10.2 User Guide, p. 17.


                                                                                                                          62
